DETAILED ACTION
This is the final Office action on the merits. Claims 1, 2, 4, and 7-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 09/22/2022 are sufficient to overcome the objection to claim 1.
The amendments are sufficient to overcome the rejection of claim 7 under 35 U.S.C. 112(d).
The amendments fail to overcome the rejections of claims 1, 2, 4, and 7 under 35 U.S.C. 103 as being obvious over Clark et al. (US 9594381 B1), modified in view of Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013).
The amendments are sufficient to overcome the rejections of claims 10 and 13-20 under 35 U.S.C. 103 as being obvious over Clark et al. (US 9594381 B1), modified in view of Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013). However, a new ground of rejection is introduced by the amendment.
The amendments fail to overcome the rejections of claims 8 and 9 under 35 U.S.C. 103 as being obvious over Clark et al. (US 9594381 B1), modified in view of Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013) and Williams et al. (US 9802656 B1).
The amendments are sufficient to overcome the rejections of claims 11 and 12 under 35 U.S.C. 103 as being obvious over Clark et al. (US 9594381 B1), modified in view of Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013) and Williams et al. (US 9802656 B1). However, a new ground of rejection is introduced by the amendment.
Applicant's arguments filed on 09/22/2022, see pages 8-14 of the Remarks, have been fully considered but they are not persuasive. The applicant argues that the rejection of claims 1, 2, 4, 7, 10, and 13-20 under 35 U.S.C. 103 as being obvious over Clark et al. (US 9594381 B1), modified in view of Antonello et al. (NPL - IMU-aided image stabilization and tracking in a HSM-driven camera positioning unit), are improper as the prior art fails to teach all necessary limitations. Specifically, the applicant states that Clark et al. fails teach the "robotic arm operatively coupled to the LiDAR unit" recited in claim 1, arguing that the gimbal taught by Clark et al. would be different from a "robotic arm". The applicant further argues that a robotic arm should include "... a series of joints, articulations, and manipulators that work together to execute a programmed task." and that it would possess greater than two axes and degrees of freedom. When examining claims, terms and limitations are given their "plain meaning", which is an ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. As an example of the plain meaning of the word "arm", Merriam-Webster’s Dictionary uses the definition, "a narrow extension of a larger area, mass, or group". Also in Merriam-Webster’s Dictionary, the word "robotic" is given the definition, "of or relating to mechanical robots", while the word "robot" is defined as, "a device that automatically performs complicated, often repetitive tasks (as in an industrial assembly line)". Looking at the reference Clark et al., we see that the gimbal is illustrated as narrow extension coupled to a base and the detector and that it is mechanically controlled to perform continuous mechanical motions using a controller (Clark et al., FIG. 1, motorized directional controller 109, Col 3, Ln 27-56.). Given these plain meanings, and the teachings of Clark et al., it can be concluded that the mechanical gimbal would qualify as a "robotic arm".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 9594381 B1), modified in view of Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013).

Regarding claim 1 Clark et al. teaches a system comprising:
	a light detection and ranging (LiDAR) unit comprising an optical transceiver (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. Teaches a direction detector, which can be a LIDAR, that is housed in a single unit, making it a transceiver.), the LiDAR unit configured to transmit light into an external interaction air region (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. States that the LIDAR emits a laser into the environment.), and collect scattered portions of the transmitted light from the external interaction air region (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. States that the LIDAR detects returned laser signals, which would be scattered from interaction with the environment.);
	a robotic arm operatively coupled to the LiDAR unit (FIG. 1, distance detector 105 and motorized directional controller 109, Col 2, Ln 63- Col 3, Ln 56. Teaches a motorized directional controller, which acts as a robotic arm.);
	a processor in operative communication with the robotic arm (FIGS. 1 and 4, directional controller 109 and processors 110, Col 8, Ln 66 – Col 9, Ln 36.), the processor configured to control the robotic arm to position and point the optical transceiver in a direction of interest to interrogate the external interaction air region (FIGS. 1 and 4, directional controller 109 and processors 110, Col 8, Ln 66 – Col 9, Ln 36. Teaches that the processors may direct the directional controller to point the distance detector system according to direction priorities.);
	wherein the system is installed on a movable or unstable platform (FIG. 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Mounted on a movable UAV.);
	wherein the platform includes an inertial measurement unit (IMU) operatively coupled to the processor (FIG. 4, processors 110 and IMU 112, Col 9, Ln 58 – Col 10, Ln 23).

Clark et al. fails to teach, but Antonello et al. does teach wherein the processor is operative to provide an active stabilization of the LiDAR unit using the IMU (FIG. 1, Inertial Measuring Unit, Sec. V.A. Experimental Setup. Teaches an IMU which feeds information into a computer system, which would require a processor, that uses that data to stabilize a cameras line of sight. One of ordinary skill in the art would recognize that this method is also applicable to LIDAR systems as well as cameras.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by Clark et al. with the IMU stabilization technique taught by Antonello et al. The reasoning for this is that by implementing a feedback system with an IMU to control the direction of the emitting unit, it allows for the emission direction to be maintained despite outside movements. This predictably is useful in instances where the direction of emission is of importance.

Regarding claim 2 Clark et al., modified in view of Antonello et al., teaches the system of claim 1, wherein the optical transceiver includes a laser transmitter and a set of light collection optics (Clark et al., FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. Teaches the use of an emitter and detector pair, which are explicitly intended to be for lasers.).

Regarding claim 4 Clark et al., modified in view of Antonello et al., teaches the system of claim 1, wherein the platform comprises a vehicle (Clark et al., FIG. 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. The platform is a UAV.).

Regarding claim 7 Clark et al., modified in view of Antonello et al., teaches the system of claim 1, wherein the processor is operative to: 
(a) receive IMU measurements comprising orientation and velocity in body axes coordinates (Antonello et al., FIG. 1, Inertial Measuring Unit, Secs. I. Introduction and  V.A. Experimental Setup. Teaches an IMU system capable of measuring the devices orientation and angular velocity.);
(b) calculate a required position for the robotic arm to maintain pointing of the optical transceiver in the direction of interest (Antonello et al., FIGS. 1 and 2, Inertial Measuring Unit and Camera Positioning Unit, Secs. III. Inertial Stabilization Control and V.A. Experimental Setup. Teaches taking the IMU measurements to calculate a set-point for the hybrid stepper motors controlling the camera positioning unit. This camera positioning unit acts as the robotic arm. This is also applicable to LIDAR systems.);
(c) send commands to the robotic arm to move to the calculated required position (Antonello et al., FIGS. 1 and 2, Inertial Measuring Unit and Camera Positioning Unit, Secs. III. Inertial Stabilization Control and V.A. Experimental Setup. The motors of the camera positioning unit are controlled to move to the calculated set-points. This is also applicable to LIDAR systems.); and
(d) repeat the previous steps starting at step (a) to provide an adaptive feedback for maintaining the active stabilization of the LiDAR unit (Antonello et al., FIG. 1, Inertial Measuring Unit, Secs. I. Introduction and  V.A. Experimental Setup. Teaches an IMU system. The hardware is setup to continuously monitor and adjust the camera orientation. This is also applicable to LIDAR systems.).

	
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 9594381 B1), modified in view of Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013) and Williams et al. (US 9802656 B1).

Regarding claim 8 Clark et al., modified in view of Antonello et al., teaches the system of claim 1.

This combination fails to teach, but Williams et al. does teach a housing having a removable cover (FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32-67. Teaches a system using fairings as a cover for a retractable sensing system.), the housing configured to store the LiDAR unit in a stowed position with the cover closed (FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32-67. The fairing cover the sensing system while in the stowed position.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Clark et al., and previously modified with the IMU stabilization technique taught by Antonello et al., with the sensor storage system taught by Williams et al. The reasoning for this is that there may be instances of operation where the sensing systems are unnecessary. It would be beneficial in these situations to be able to store the sensor where it is protected and unobtrusive. By implementing the system taught by Williams et al. it would predictably store the sensing system in a position where it is unobtrusive, and also protected from potential damage by the fairing covers.

Regarding claim 9 Clark et al., modified in view of Antonello et al. and Williams et al., teaches the system of claim 8, wherein the removable cover is configured to open (Williams et al., FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32 – Col 9, Ln 12, The fairings can swing out from the roof.), allowing the robotic arm to extend and position the LiDAR unit in a measurement position (Williams et al., FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32 – Col 9, Ln 12, The fairings can swing out from the roof, as the main arms of the sensing system are also extended.).

Claims 10, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 9594381 B1), modified in view of Mozeika et al. (US 20180236654 A1) and Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013).

Regarding claim 10 Clark et al. teaches a system comprising:
	a light detection and ranging (LiDAR) unit onboard a vehicle and comprising an optical transceiver (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. Teaches a direction detector, which can be a LIDAR, that is housed in a single unit, making it a transceiver.), the LiDAR unit configured to transmit light into an external interaction air region (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. States that the LIDAR emits a laser into the environment.), and collect scattered portions of the transmitted light from the external interaction air region (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. States that the LIDAR detects returned laser signals, which would be scattered from interaction with the environment.);
	a robotic arm mounted to the vehicle and operatively coupled to the LiDAR unit (FIG. 1, distance detector 105 and motorized directional controller 109, Col 2, Ln 63- Col 3, Ln 56. Teaches a motorized directional controller, which acts as a robotic arm.), the robotic arm operative to move the LiDAR unit into multiple different positions and orientations (FIGS. 1 and 4, directional controller 109 and processors 110, Col 8, Ln 66 – Col 9, Ln 36. Teaches that the processors may direct the directional controller to point the distance detector system according to direction priorities.), [1…];
	an inertial measurement unit (IMU) deployed on the vehicle and operative to generate inertial data for the vehicle (FIG. 4, processors 110 and IMU 112, Col 9, Ln 58 – Col 10, Ln 23); and
a processor unit onboard the vehicle, the processor unit in operative communication with the IMU and the robotic arm (FIGS. 1 and 4, directional controller 109, processors 110, and IMU 112, Col 8, Ln 66 – Col 9, Ln 36 and Col 9, Ln 58 – Col 10, Ln 23. Both the directional controller and IMU are in communication with the processor.), [2…].

Clark et al. fails to teach, but Mozeika et al. does teach [1…]: wherein the robotic arm has an upper arm section coupled to the LiDAR unit and a lower arm section coupled to a base (FIGS. 1 and 3, first link 150a, second link 150b, elbow 150c, turret 150t, sensor module 400, and picatinny rail 420. Paragraphs [0023], [0035], [0037], and [0041]. Teaches a robotic arm with two sections, first link 150a being the lower arm section attached to the turret 150t which acts as the base, while second link 150b acts as the upper arm section. The second link can couple to the sensor module 400, which may contain a LIDAR sensor per paragraphs [0023] and [0035], via the picatinny rail 420.), wherein the upper arm section is rotatably coupled to the lower arm section (FIG. 3, first link 150a, second link 150b, and elbow 150c, Paragraph [0037]. The two links are coupled via rotatable elbow 150c.), permitting movement of the LiDAR unit between a stowed position in the vehicle and a measurement position (FIGS. 3 and 4A-B. Paragraphs [0037] and [0042]. FIG. 3 illustrates the arm in a position where it can take measurements, while FIGS. 4A-B illustrate it in a stowed position.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by Clark et al. with the specific robotic arm taught by Mozeika et al. The reasoning for this is, due to its greater degrees of freedom, it would allow the LIDAR system to be directed with a greater level of precision. This predictably gives users a greater level of control over where the LIDAR system is directed.

This combination still fails to teach, but Antonello et al. does teach [2…]: wherein the processor unit is operative to provide an active stabilization of the LiDAR unit using the IMU (FIG. 1, Inertial Measuring Unit, Sec. V.A. Experimental Setup. Teaches an IMU which feeds information into a computer system, which would require a processor, that uses that data to stabilize a cameras line of sight. One of ordinary skill in the art would recognize that this method is also applicable to LIDAR systems as well as cameras.), wherein the processor unit is operative to:
(a) receive and process the inertial data from the IMU, the inertial data comprising orientation and velocity measurements of the vehicle in body axes coordinates (FIG. 1, Inertial Measuring Unit, Secs. I. Introduction and  V.A. Experimental Setup. Teaches an IMU system capable of measuring the devices orientation and angular velocity.);
(b) calculate a required position for the robotic arm, based on the inertial data from the IMU, to maintain pointing of the optical transceiver in a direction of interest (FIGS. 1 and 2, Inertial Measuring Unit and Camera Positioning Unit, Secs. III. Inertial Stabilization Control and V.A. Experimental Setup. Teaches taking the IMU measurements to calculate a set-point for the hybrid stepper motors controlling the camera positioning unit to maintain a stable line of sight. This camera positioning unit acts as the robotic arm. This is also applicable to LIDAR systems.);
(c) send commands to the robotic arm to move to the calculated required position (FIGS. 1 and 2, Inertial Measuring Unit and Camera Positioning Unit, Secs. III. Inertial Stabilization Control and V.A. Experimental Setup. The motors of the camera positioning unit are controlled to move to the calculated set-points. This is also applicable to LIDAR systems.); and
(d) repeat the previous steps starting at step (a) to provide an adaptive feedback for maintaining the active stabilization of the LiDAR unit (FIG. 1, Inertial Measuring Unit, Secs. I. Introduction and  V.A. Experimental Setup. Teaches an IMU system. The hardware is setup to continuously monitor and adjust the camera orientation. This is also applicable to LIDAR systems.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Clark et al., and previously modified with the specific robotic arm taught by Mozeika et al., with the IMU stabilization technique taught by Antonello et al. The reasoning for this is that by implementing a feedback system with an IMU to control the direction of the emitting unit, it allows for the emission direction to be maintained despite outside movements. This predictably is useful in instances where the direction of emission is of importance.

Regarding claim 13 Clark et al., modified in view of Mozeika et al. and Antonello et al., teaches the system of claim 10, wherein the vehicle is a ground vehicle (Clark et al., FIG. 1 and 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Explicitly states the vehicle could be a terrestrial vehicle.).

Regarding claim 14 Clark et al., modified in view of Mozeika et al. and Antonello et al., teaches the system of claim 10, wherein the vehicle is an aerial vehicle (Clark et al., FIG. 1 and 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Explicitly teaches the vehicle as a UAV.).

Regarding claim 15 Clark et al., modified in view of Mozeika et al. and Antonello et al., teaches the system of claim 10, wherein the vehicle is a water vehicle (Clark et al., FIG. 1 and 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Explicitly states the vehicle could be an amphibious vehicle.).

Regarding claim 21 Clark et al., modified in view of Antonello et al., teaches the system of claim 1, wherein:
	the platform comprises a vehicle (Clark et al., FIG. 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Platform the LIDAR is mounted on is a UAV.).

This combination fails to teach, but Mozeika et al. does teach the robotic arm has an upper arm section coupled to the LiDAR unit and a lower arm section coupled to a base (FIGS. 1 and 3, first link 150a, second link 150b, elbow 150c, turret 150t, sensor module 400, and picatinny rail 420. Paragraphs [0023], [0035], [0037], and [0041]. Teaches a robotic arm with two sections, first link 150a being the lower arm section attached to the turret 150t which acts as the base, while second link 150b acts as the upper arm section. The second link can couple to the sensor module 400, which may contain a LIDAR sensor per paragraphs [0023] and [0035], via the picatinny rail 420.), wherein the upper arm section is rotatably coupled to the lower arm section, permitting movement of the LiDAR unit between a stowed position in the vehicle and a measurement position (FIG. 3, first link 150a, second link 150b, and elbow 150c, Paragraph [0037]. The two links are coupled via rotatable elbow 150c.); and
	the robotic arm has multiple degrees of freedom, allowing the LiDAR unit to be automatically manipulated and pointed in any direction (FIGS. 3 and 4A-B. Paragraphs [0037] and [0042]. FIG. 3 illustrates the arm in a position where it can take measurements, while FIGS. 4A-B illustrate it in a stowed position.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Clark et al., and previously modified with the IMU stabilization technique taught by Antonello et al., with the specific robotic arm taught by Mozeika et al. The reasoning for this is, due to its greater degrees of freedom, it would allow the LIDAR system to be directed with a greater level of precision. This predictably gives users a greater level of control over where the LIDAR system is directed.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 9594381 B1), modified in view of Mozeika et al. (US 20180236654 A1), Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013), and Williams et al. (US 9802656 B1).

Regarding claim 11 Clark et al., modified in view of Mozeika et al. and Antonello et al., teaches the system of claim 10.

This combination fails to teach, but Williams et al. does teach a housing having a removable cover (FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32-67. Teaches a system using fairings as a cover for a retractable sensing system.), the housing configured to store the LiDAR unit in a stowed position with the cover closed (FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32-67. The fairing cover the sensing system while in the stowed position.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Clark et al., and previously modified with the specific robotic arm taught by Mozeika et al. and the IMU stabilization technique taught by Antonello et al., with the sensor storage system taught by Williams et al. The reasoning for this is that there may be instances of operation where the sensing systems are unnecessary. It would be beneficial in these situations to be able to store the sensor where it is protected and unobtrusive. By implementing the system taught by Williams et al. it would predictably store the sensing system in a position where it is unobtrusive, and also protected from potential damage by the fairing covers.

Regarding claim 12 Clark et al., modified in view of Mozeika et al., Antonello et al., and Williams et al., teaches the system of claim 11, wherein the removable cover is configured to open (Williams et al., FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32 – Col 9, Ln 12, The fairings can swing out from the roof.), allowing the robotic arm to extend and position the LiDAR unit in a measurement position (Williams et al., FIGS. 1-2, recess 65 and fairings 110, Col 8, Ln 32 – Col 9, Ln 12, The fairings can swing out from the roof, as the main arms of the sensing system are also extended.).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 9594381 B1), modified in view of Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013) and Marchant et al. (US 20110149268 A1).

Regarding claim 16 Clark et al. teaches a method comprising:
	(a) providing a light detection and ranging (LiDAR) unit comprising an optical transceiver (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. Teaches a direction detector, which can be a LIDAR, that is housed in a single unit, making it a transceiver.), a robotic arm operatively coupled to the LiDAR unit and mounted on a vehicle (FIGS. 1 and 2, distance detector 105, motorized directional controller 109, and autonomous vehicle 202, Col 2, Ln 63- Col 3, Ln 56 and Col 6, Ln 18 – 31. Teaches a motorized directional controller, which acts as a robotic arm, attached to the UAV.), an inertial measurement unit (IMU) onboard the vehicle (FIG. 4, processors 110 and IMU 112, Col 9, Ln 58 – Col 10, Ln 23), and a processor unit onboard the vehicle (FIG. 4, processors 110, Col 9, Ln 58 – Col 10, Ln 23), the processor unit in operative communication with the IMU and the robotic arm (FIG. 4, processors 110, directional controller 109, and IMU 112, Col 9, Ln 58 – Col 10, Ln 23);
	[1…];
	wherein the robotic arm has multiple degrees of freedom, allowing the LiDAR unit to be automatically manipulated and pointed in any direction (FIG. 1, axes 102 and 104 and distance detector 105, Col 3, Ln 27-56. The gimbal has two degrees of freedom.);
	wherein when the LiDAR unit is in a measurement position, the optical transceiver transmits light into an external interaction air region adjacent to the vehicle (FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. The LIDAR can emit a light signal, which would be directed into the atmosphere adjacent to the LIDAR and vehicle.), [2…].

Clark et al. fails to teach, but Antonello et al. does teach [1…]: (b) receiving inertial data from the IMU, the inertial data comprising orientation and velocity measurements of the vehicle in body axes coordinates (FIG. 1, Inertial Measuring Unit, Secs. I. Introduction and  V.A. Experimental Setup. Teaches an IMU system capable of measuring the devices orientation and angular velocity.);
	(c) calculating a required position for the robotic arm, based on the inertial data from the IMU, to maintain pointing of the optical transceiver in a direction of interest (FIGS. 1 and 2, Inertial Measuring Unit and Camera Positioning Unit, Secs. III. Inertial Stabilization Control and V.A. Experimental Setup. Teaches taking the IMU measurements to calculate a set-point for the hybrid stepper motors controlling the camera positioning unit to maintain a stable line of sight. This camera positioning unit acts as the robotic arm. This is also applicable to LIDAR systems.); and
	(d) sending commands to the robotic arm to move to the calculated required position (FIGS. 1 and 2, Inertial Measuring Unit and Camera Positioning Unit, Secs. III. Inertial Stabilization Control and V.A. Experimental Setup. The motors of the camera positioning unit are controlled to move to the calculated set-points. This is also applicable to LIDAR systems.);
	wherein the processor unit is operative to provide an active stabilization of the LiDAR unit using the IMU (FIG. 1, Inertial Measuring Unit, Sec. V.A. Experimental Setup. Teaches an IMU which feeds information into a computer system, which would require a processor, that uses that data to stabilize a cameras line of sight. One of ordinary skill in the art would recognize that this method is also applicable to LIDAR systems as well as cameras.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the method of operating a LIDAR system taught by Clark et al. with the IMU stabilization technique taught by Antonello et al. The reasoning for this is that by implementing a feedback system with an IMU to control the direction of the emitting unit, it allows for the emission direction to be maintained despite outside movements. This predictably is useful in instances where the direction of emission is of importance.

This combination still fails to teach, but Marchant et al. does teach [2…]: [wherein when the LiDAR unit is in a measurement position, the optical transceiver] collects a scattered portion of the transmitted light from the external interaction air region for use in atmospheric characterization (FIG. 1, lidar transceiver 110, Paragraphs [0042] and [0044]. Teaches a LIDAR transceiver used to collect backscattered light to gather data regarding atmospheric contents.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method of operating a LIDAR system taught by Clark et al., and previously modified with the IMU stabilization technique taught by Antonello et al., with the atmospheric analyzation technique taught by Marchant et al. The reasoning for this is that the atmospheric data gathered from backscattered light can be indicative of atmospheric conditions surrounding the LIDAR system. Using this information will predictably allow the system to make navigational choices based on those atmospheric conditions.

Regarding claim 17 Clark et al., modified in view of Antonello et al. and Marchant et al., teaches the method of claim 16, further comprising (e) repeating the method starting at step (b) to provide an adaptive feedback for maintaining the active stabilization of the LiDAR unit (Antonello et al., FIG. 1, Inertial Measuring Unit, Secs. I. Introduction and  V.A. Experimental Setup. Teaches an IMU system. The hardware is setup to continuously monitor and adjust the camera orientation. This is also applicable to LIDAR systems.).

Regarding claim 18 Clark et al., modified in view of Antonello et al. and Marchant et al., teaches the method of claim 16, wherein the vehicle is a ground vehicle (Clark et al., FIG. 1 and 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Explicitly states the vehicle could be a terrestrial vehicle.).

Regarding claim 19 Clark et al., modified in view of Antonello et al. and Marchant et al., teaches the method of claim 16, wherein the vehicle is an aerial vehicle (Clark et al., FIG. 1 and 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Explicitly teaches the vehicle as a UAV.).

Regarding claim 20 Clark et al., modified in view of Antonello et al. and Marchant et al., teaches the method of claim 16, wherein the vehicle is a water vehicle (Clark et al., FIG. 1 and 2, distance detector system 101 and autonomous vehicle 202. Col 6, Ln 18 – 31. Explicitly states the vehicle could be an amphibious vehicle.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 9594381 B1), modified in view of Antonello et al. (IMU–aided image stabilization and tracking in a HSM–driven camera positioning unit, 2013), Mozeika et al. (US 20180236654 A1), and Marchant et al. (US 20110149268 A1).

Regarding claim 22 Clark et al., modified in view of Antonello et al. and Mozeika et al., teaches the system of claim 21, wherein:
	wherein when the LiDAR unit is in the measurement position, the optical transceiver module transmits light into the external interaction air region, which is adjacent to the vehicle (Clark et al., FIG. 1, distance detector 105, Col 2, Ln 63- Col 3, Ln 26. The LIDAR can emit a light signal, which would be directed into the atmosphere adjacent to the LIDAR and vehicle.).

This combination fails to teach, but Marchant et al. does teach [wherein when the LiDAR unit is in the measurement position, the optical transceiver] collects a scattered portion of the transmitted light from the external interaction air region for use in atmospheric characterization (FIG. 1, lidar transceiver 110, Paragraphs [0042] and [0044]. Teaches a LIDAR transceiver used to collect backscattered light to gather data regarding atmospheric contents.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Clark et al., and previously modified with the IMU stabilization technique taught by Antonello et al. and the specific robotic arm taught by Mozeika et al., with the atmospheric analyzation technique taught by Marchant et al. The reasoning for this is that the atmospheric data gathered from backscattered light can be indicative of atmospheric conditions surrounding the LIDAR system. Using this information will predictably allow the system to make navigational choices based on those atmospheric conditions. 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to anticipate or make obvious a cord running along a robotic arm containing components to provide power, optical seeding, cooling, and communication signals to an optical transceiver.  Particular pieces of prior art cited in this and the previous actions may teach some of these limitations, but none in a way that would fully anticipate the subject matter or render the subject matter obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645        

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645